United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 20-2671
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Jason L. Foster

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                              Submitted: May 4, 2021
                               Filed: May 10, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Jason Foster pleaded guilty to conspiring to distribute methamphetamine. 21
U.S.C. §§ 841(a)(1), (b)(1)(A), 846. As part of his plea agreement, he waived “his
right to appeal his sentence” unless, as relevant here, it exceeded the statutory
maximum. The district court 1 gave him a 168-month sentence, which is below the
statutory maximum. See id. § 841(b)(1)(A). In an Anders brief, Foster’s counsel
discusses the appeal waiver and the sentence, as well as requests permission to
withdraw. See Anders v. California, 386 U.S. 738 (1967).

        Upon careful review, we conclude that the waiver is both enforceable and
applicable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing
this issue de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en
banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record and
conclude that no other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75,
82–83 (1988). Accordingly, we dismiss the appeal and grant counsel permission to
withdraw.
                       ______________________________




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
                                         -2-